Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 17-cv-0304-WJM-NRN

   PEACE OFFICERS’ ANNUITY AND BENEFIT FUND OF GEORGIA, individually and
   on behalf of all others similarly situated; and
   JACKSONVILLE POLICE AND FIRE PENSION FUND, individually and on behalf
   of all others similarly situated,

          Plaintiffs,

   v.

   DAVITA INC.;
   KENT J. THIRY;
   JAMES K. HILGER; and
   JAVIER J. RODRIGUEZ,


          Defendants.


        ORDER GRANTING LEAD PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF
              CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION


          Lead Plaintiffs Peace Officers’ Annuity and Benefit Fund of Georgia and the

   Jacksonville Police and Fire Pension Fund (jointly, “Lead Plaintiffs”) sued Defendants

   DaVita Inc., Kent J. Thiry, James K. Hilger, and Javier J. Rodriguez (collectively,

   “Defendants”) for alleged violations of Sections 10(b) and 20(a) of the Securities

   Exchange Act of 1934, 15 U.S.C. §§ 78j(b) & 78t(a), and Rule 10b-5 promulgated

   thereunder, 17 C.F.R. § 240.10b-5. Currently before the Court is Lead Plaintiffs’ Motion

   for Final Approval of Class Action Settlement and Plan of Allocation, which is

   unopposed (“Final Approval Motion”) (ECF No. 107); and Lead Plaintiffs’ Notice of Non-

   opposition and Reply in Further Support of Motion for Final Approval of Class Action
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 2 of 15




   Settlement and Plan of Allocation and Motion for an Award of Attorneys’ Fees and

   Reimbursement of Litigation Expenses (ECF No. 111).

          For the reasons stated below, the Final Approval Motion is granted.

                                        I. BACKGROUND

          Lead Plaintiffs filed this securities class action on February 1, 2017. (ECF No. 1.)

   In their Amended Complaint, they allege that throughout the Class Period, which is

   February 26, 2015 and October 6, 2017, Defendants violated federal securities laws—

   specifically, Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C.

   §§ 78j(b) & 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5—by

   making materially false and misleading statements and omissions regarding

   Defendants’ alleged scheme to “steer” all patients eligible for and/or enrolled in

   Medicare and/or Medicaid away from government plans and into high-cost commercial

   insurance so DaVita could obtain higher dialysis reimbursement rates. (ECF No. 36.)

   Lead Plaintiffs, who are both pension systems or funds, purchased DaVita common

   stock during the Class Period and allege they suffered damages as a result of

   Defendants’ false and/or misleading statements and/or material omissions. (Id. ¶¶ 21–

   22.)

          On March 27, 2018, Defendants filed a Motion to Dismiss the Amended

   Complaint Under Federal Rule of Civil Procedure 9(b) and 12(b)(6) and the Private

   Securities Litigation Reform Act of 1995 (“PSLRA”). (ECF No. 43.) On March 28, 2019,

   the Court issued an order denying Defendants’ motion to dismiss Lead Plaintiffs’

   Amended Complaint; in that Order, the Court sustained only five out of the 27 alleged

   misstatements in the case; held that Lead Plaintiffs’ ability to establish the falsity of the

                                                 2
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 3 of 15




   remaining 22 misstatements was “premised on the impropriety or illegality of DaVita’s

   relationship with [the American Kidney Fund]”; and reserved judgment on whether the

   Amended Complaint “adequately pled the falsity of these statements.” (ECF No. 53.)

          Subsequently, on February 27, 2020, Defendants filed a motion for

   reconsideration seeking the dismissal of the remaining statements, arguing that the

   “PSLRA requires plaintiffs asserting securities claims premised on illegal conduct to

   plead the underlying illegal conduct with specificity,” and that the DOJ’s decision to

   decline to intervene in the related qui tam case against DaVita “negat[ed] the sole basis

   for Plaintiffs’ claim of illegality.” (ECF No. 91 at 6–7.)

          On September 18, 2020, shortly after the motion for reconsideration was fully

   briefed and Lead Plaintiffs’ motion to certify the class was almost fully briefed, but

   before the Court ruled on those motions, Lead Plaintiffs filed their Unopposed Motion for

   Preliminary Approval of Class Action Settlement. (ECF No. 103.) To reach this

   settlement, the parties participated in six mediations with former United States District

   Judge Layn R. Phillips. (ECF No. 107 at 7.)

          On October 27, 2020, the Court granted the motion for preliminary approval of

   the class action settlement (“Preliminary Approval Order”). 1 (ECF No. 104.) The

   stipulation of settlement is in the record (“Settlement Agreement”). (ECF No. 103-1.)

          As part of the Preliminary Approval Order, the Court certified a class for

   settlement purposes only, defined as “All persons and entities who purchased or

   otherwise acquired DaVita common stock during the period between February 26, 2015


          1
            In that Order, the Court denied the motion for reconsideration and the motion to certify
   class without prejudice to refiling if the settlement agreement does not receive final approval.
   (ECF No. 104.)

                                                   3
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 4 of 15




   and October 6, 2017, inclusive, and were damaged thereby.” (ECF No. 104 ¶ 2.) The

   Court also approved the parties’ proposed notice, claim form, and summary notice. (Id.

   ¶ 4.) The settlement includes a cy pres provision, which the Court also approved. (Id. ¶

   6.) Finally, the Court set a Settlement Fairness Hearing for March 30, 2021. (Id. ¶ 4.)

          On February 23, 2021, Lead Plaintiffs filed their Final Approval Motion (ECF No.

   107) and Fee Motion (ECF No. 108). Both motions are unopposed, and no objections

   or opposition to either motion were filed with the Court. 2

          In a declaration recently filed with the Court, the third-party class action

   administrator (“Epiq”) represents that through March 22, 2021, a total of 137,901 notice

   packets were mailed to potential settlement class members and nominees. (ECF No.

   111-4 at 4.) Through March 22, 2021, Epiq has received 14,783 claims; approximately

   12,011 claims were filed electronically by or on behalf of institutions, and 2,772 claims

   were submitted by or on behalf of individuals. 3 The March 20, 2021 claim filing deadline

   has passed, and Epiq will continue to accept and process claims received after the filing

   deadline. (Id. at 5.) To the extent that these claims are deemed eligible and their

   acceptance will not delay distribution of the net settlement fund, Lead Counsel will

   present these late but otherwise eligible claims for Court approval when Lead Counsel

   moves the Court to distribute the net settlement fund to settlement class members. (Id.)

          Epiq has also maintained a settlement website and a toll-free number to respond

   to inquiries from settlement class members. (Id. at 4–5.) As of February 16, 2021, the

   deadline for objections or exclusions from the settlement class members, Epiq received

          2
              The deadline for any opposition to the motions was March 16, 2021. (ECF No. 104 ¶
   15.)
          3
              The aggregate value of the claims submitted is not clear from the papers.

                                                    4
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 5 of 15




   no objections and only one valid request for exclusion, representing the

   purchase/acquisition of 1,425 shares of DaVita common stock, which Lead Plaintiffs

   state is a de minimis amount of stock. (ECF No. 107-5 at 5; ECF No. 111 at 3.)

   Additionally, as of February 22, 2021, Epiq has not received or been informed of any

   objection by any settlement class member to any aspect of the settlement, the Plan of

   Allocation, or Lead Plaintiffs’ Motion for Attorneys’ Fees and Reimbursement of

   Litigation Expenses. (ECF No. 107-5 at 5; ECF No. 111-4 at 4.)

          The Court held a Settlement Fairness Hearing on March 30, 2021. (ECF No.

   114.) No objectors appeared at the hearing, and to date, neither the Court nor Epiq

   have received any objection to the settlement from any class member. At the

   Settlement Fairness Hearing, the Court issued an oral ruling granting the Final Approval

   Motion (ECF No. 107) and taking under advisement Lead Plaintiffs’ Motion for an Award

   of Attorneys’ Fees and Reimbursement of Litigation Expenses (ECF No. 108). The

   Court noted at the conclusion of the hearing that this written order would issue in order

   to fully state the reasons for the Court’s decision.

                                     II. LEGAL STANDARD

          In deciding whether to approve a settlement in a class action, a court must

   determine whether the settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P.

   23(e)(2).

          A court considers the following four factors in reviewing a proposed class action

   settlement:

                 (1) whether the proposed settlement was fairly and honestly
                 negotiated;

                 (2) whether serious questions of law and fact exist, placing
                                                 5
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 6 of 15




                the ultimate outcome of the litigation in doubt;

                (3) whether the value of an immediate recovery outweighs
                the mere possibility of future relief after protracted and
                expensive litigation; and

                (4) the judgment of the parties that the settlement is fair and
                reasonable.

   Jones v. Nuclear Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir. 1984). The Court may

   also consider the fact that no objections were filed by any class members. In re Dun &

   Bradstreet Credit Servs. Customer Litig., 130 F.R.D. 366, 372 (S.D. Ohio 1990) (“No

   timely objection was raised by any Class Member to the proposed settlement, and less

   than 5% of all Class Members have chosen to opt out. One untimely objection,

   improper in other regards, was filed and subsequently withdrawn prior to the fairness

   hearing. No objection was raised at the fairness hearing. The Court gives these factors

   substantial weight in approving the proposed settlement.”).

         New amendments to Rule 23 became effective on December 1, 2018. These

   amendments gave four new factors a court must find to render an agreement as fair,

   reasonable, and adequate:

                (A) the class representatives and class counsel have
                adequately represented the class;

                (B) the proposal was negotiated at arm’s length;

                (C) the relief provided for the class is adequate, taking into
                account:

                       (i) the costs, risks, and delay of trial and appeal;

                        (ii) the effectiveness of any proposed method of
                distributing relief to the class, including the method of
                processing class-member claims;

                        (iii) the terms of any proposed award of attorney’s
                fees, including timing of payment; and
                                                6
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 7 of 15




                       (iv) any agreement required to be identified under
                 Rule 23(e)(3); and

                 (D) the proposal treats class members equitably relative to
                 each other.

   Fed. R. Civ. P. 23(e)(2).

          The advisory committee noted these new factors were not meant to displace any

   circuit’s unique factors, but rather to focus courts on the core concerns in deciding

   whether to approve a proposed settlement. See Chavez Rodriguez v. Hermes

   Landscaping, Inc., 2020 WL 3288059, at *2 (D. Kan. June 18, 2020) (citing Fed. R. Civ.

   P. 23, advisory committee’s note to 2018 amendment). The Tenth Circuit’s additional

   factors largely overlap, with only the fourth factor not being subsumed into the new Rule

   23. See id. Accordingly, a court considers the Rule 23(e)(2) factors as the main tool in

   evaluating the propriety of the settlement but still addresses the Tenth Circuit’s factors.

                         III. SETTLEMENT AGREEMENT ANALYSIS

          Having thoroughly reviewed the Final Approval Motion and the Settlement

   Agreement in the context of both the Tenth Circuit’s factors and the factors set forth in

   Rule 23, the Court finds that the settlement negotiated by counsel is fair, reasonable,

   and adequate.

          The parties have demonstrated that the Settlement Agreement was fairly and

   honestly negotiated at arms’ length and in good faith by counsel experienced in these

   types of cases. There is no evidence of fraud or collusion between the parties. The

   parties engaged in extensive discovery, participated in Federal Rule of Civil Procedure

   12 motion practice, undertook six mediation sessions, and negotiated a Plan of

   Allocation for the class members, which includes a cy pres award for unclaimed funds.


                                                7
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 8 of 15




   Judge Phillips provided a declaration attesting that “the negotiations between the

   Parties were vigorous and conducted at arm’s-length and in good faith”; “that the

   representation provided by counsel for each of the Parties was of the highest caliber”;

   and that “it is my opinion that the Settlement is fair and reasonable, and I strongly

   support the Court’s approval of the Settlement in all respects.” (ECF No. 107-2); see In

   re Molycorp, Inc. Sec. Litig., 2017 WL 4333997, at *4 (D. Colo. Feb. 15, 2017)

   (utilization “of an experienced mediator [] supports a finding that the settlement is

   reasonable, was reached without collusion and should therefore be approved”).

          The parties have also shown that serious questions of fact and law exist,

   particularly with regard to the Court having sustained only five out of the 27 alleged

   misstatements in the case in the Order on Defendants’ motion to dismiss (ECF No. 53),

   the DOJ declining to intervene in the related qui tam case against DaVita, and Lead

   Plaintiffs’ questionable ability to prove liability and damages because they might not

   have been able to establish loss causation. See In re Crocs Sec. Litig., 2014 WL

   4670886, at *3 (D. Colo. Sept. 18, 2014) (“[l]itigating an action under the PSLRA is not a

   simple undertaking”). These factual and legal issues weigh in favor of approving the

   Settlement Agreement.

          Further, the Court finds that the value of the Settlement Agreement outweighs

   the possibility of recovery after protracted litigation. Courts have held that the

   presumption in favor of voluntary settlement agreements

                 is especially strong in class actions and other complex cases
                 where substantial judicial resources can be conserved by
                 avoiding formal litigation. The strong judicial policy in favor
                 of class action settlement contemplates a circumscribed role
                 for the district courts in settlement review and approval
                 proceedings. This policy also ties into the strong policy
                                                 8
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 9 of 15




                 favoring the finality of judgments and the termination of
                 litigation. Settlement agreements are to be encouraged
                 because they promote the amicable resolution of disputes
                 and lighten the increasing load of litigation faced by the
                 federal courts. In addition to the conservation of judicial
                 resources, the parties may also gain significantly from
                 avoiding the costs and risks of a lengthy and complex trial.

   Ehrheart v. Verizon Wireless, 609 F.3d 590, 595 (3d Cir. 2010); accord Hodge v. Signia

   Marketing, Ltd., 2017 WL 5900344, at *3 (D. Colo. Nov. 30, 2017). Here, Lead Plaintiffs

   state that the $135 million recovery achieved is the second largest all-cash securities

   class action recovery in the history of this District and is among the top five such

   recoveries in the history of the Tenth Circuit. (ECF No. 107 at 5.) Lead Plaintiffs

   estimate that the recovery ranges from 31% to 43% of Plaintiffs’ estimated likely

   recoverable damages. (Id. at 13.) The recovery for investors not only includes the

   proceeds of Defendants’ insurance tower, but also includes a substantial monetary

   contribution by DaVita. (Id. at 12); see In re Genworth Fin. Sec. Litig., 210 F. Supp. 3d

   837, 842 (E.D. Va. 2016) (company’s contribution “of its own cash to the Settlement”

   “strongly demonstrate[d] the adequacy of the Settlement amount”).

          The Court also finds that Lead Plaintiffs adequately represented the class. Lead

   Plaintiffs are institutional investors of the type favored by Congress when passing the

   PSLRA and have adequately represented the interests of the settlement class by

   closely monitoring and participating in this litigation from the outset through resolution.

   Lead Plaintiffs played an instrumental role in the settlement negotiations, closely

   evaluated the proposed settlement, and recommended that it be approved.

          Plaintiffs’ claims here are typical of the claims of the class because they all

   purchased DaVita’s common stock at artificially inflated prices due to Defendants’

                                                 9
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 10 of 15




    alleged material misstatements and omissions and suffered damages as a result, thus

    Plaintiffs’ and the class’s claims are subject to the same proof. Plaintiffs have no

    antagonistic interests; rather, Plaintiffs’ interest in obtaining the largest-possible

    recovery in this class action was firmly aligned with all class members. Additionally, the

    Court gives weight to the judgment of Lead Counsel, who are highly experienced in

    prosecuting securities class actions, that the settlement is an excellent result for the

    class. Finally, the Court notes that Defendants also stated at the Settlement Fairness

    Hearing that the settlement is, in their estimation, a fair, hard-fought, and reasonable

    result for both parties.

           The Court will also briefly discuss various additional factors supporting final

    approval of the Settlement Agreement. First, the Plan of Allocation satisfies Rule

    23(e)(2)(D) because it treats all class members equally. The settlement fund will be

    allocated to authorized claimants on a pro rata basis based on the relative size of their

    recognized claims.

           Next, the settlement also satisfies Rule 23(e)(2)(C). The notice complied with

    both the Preliminary Approval Order and the Settlement Agreement. The notice

    contained all the information required by Rule 23(c)(2)(B), the PSLRA, 15 U.S.C. § 78u-

    4(a)(7), and due process because it sufficiently apprised the class of, among other

    things, the nature of the action and the claims asserted; the settlement’s basic terms,

    including the method of distribution provided for in the Plan of Allocation; and notice of

    the binding effect of a judgment on the class. Epiq has properly mailed the notice

    packet to potential class members, published the summary notice, and established a

    website with information relevant to the settlement.

                                                  10
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 11 of 15




           Third, the Court has under advisement the parties’ unopposed Fee Motion. (ECF

    No. 108.) At the Settlement Fairness Hearing, the Court discussed the reasonableness

    of the Fee Motion at length with counsel for both parties and will issue a ruling on the

    Fee Motion in due course.

           Finally, the Court has considered the significant fact that no class member has

    objected to any aspect of the settlement, and Epiq has received only one valid request

    for exclusion from the class submitted by an individual retail investor who holds a

    relatively small number of shares. This response by the class to the proposed

    settlement is particularly significant given that approximately 87% of the class consists

    of sophisticated institutional investors with the resources and motivation to object, if

    warranted. “The fact that no class member objects shows that the class also considers

    this settlement fair and reasonable.” Diaz v. Lost Dog Pizza, LLC, 2019 WL 2189485,

    at *3 (D. Colo. May 21, 2019).

           Based on these considerations, the Court approves the Plan of Allocation, grants

    final certification to the settlement class under Rules 23(a) and (b)(3), and finds good

    cause to order final approval of the Settlement Agreement entered into between the

    parties to this action.

                                      IV. CY PRES AWARD

           The cy pres doctrine in class action settlements “allows a court to distribute

    unclaimed or non-distributable portions of a class action settlement fund to the ‘next

    best’ class of beneficiaries.” Tennille v. W. Union Co., 809 F.3d 555, 560 n.2 (10th Cir.

    2015) (quoting Nachshin v. AOL, LLC, 663 F.3d 1034, 1036 (9th Cir. 2011)). District

    courts in the Tenth Circuit have approved cy pres awards to third-party beneficiaries in

                                                 11
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 12 of 15




    class action settlements. See In re Crocs, Inc. Sec. Litig., 2013 WL 4547404, at *5 (D.

    Colo. Aug. 28, 2013); Childs v. Unified Life Ins. Co., 2012 WL 13018913, at *5 (N.D.

    Okla. Aug. 21, 2012). A cy pres award is appropriate “only if the beneficiary is the next

    best use for indirect class benefit” and the “cy pres beneficiary . . . [is] related to the

    nature of a plaintiff’s claims.” Bailes v. Lineage Logistics, LLC, 2016 WL 4415356, at *7

    (D. Kan. Aug. 19, 2016) (internal quotation marks omitted and alterations incorporated).

           Courts also evaluate whether beneficiaries are “carefully chosen to account for

    the nature of the lawsuit, the objectives of the underlying statutes, and the interests of

    silent class members, including their geographic diversity.” In re Motor Fuel

    Temperature Sales Practices Litig., 286 F.R.D. 488, 504 (D. Kan. 2012). Courts have

    rejected cy pres awards when the parties failed to identify a proposed beneficiary, or

    when the beneficiary was “so unrelated to the claims” that the class members would not

    benefit. Better v. YRC Worldwide Inc., 2013 WL 6060952, at *6 (D. Kan. Nov. 18,

    2013); Bailes, 2016 WL 4415356, at *7; but see In re Crocs, 2013 WL 4547404, at *5

    (preliminarily approving cy pres provision that awarded unallocated funds to an

    charitable organization with no immediately discernable ties to the purpose of the

    lawsuit).

           Under the Settlement Agreement, “[a]t such time as it is determined that the re-

    distribution of funds remaining in the Net Settlement Fund is not cost-effective, the

    remaining balance will be contributed to non-sectarian, not-for-profit, 501(c)(3)

    organization(s), to be recommended by Lead Counsel and approved by the Court.”

    (See ECF No. 103-3 ¶ 69; ECF No. 106-1 at 13 ¶ 69.) Based on their prior experience,

    Lead Plaintiffs anticipate that any cy pres award in this case will range from $0 to

                                                  12
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 13 of 15




    $30,000. (ECF No. 117 at 2.)

           In Lead Plaintiffs’ Supplement to Unopposed Motion for Final Approval of Class

    Action Settlement, the parties suggest three cy pres recipients. (Id. at 2–3.) First, they

    propose the Children’s Hospital Colorado Foundation, which supports the region’s only

    nonprofit pediatric hospital, Children’s Hospital Colorado. The Children’s Hospital

    Colorado treats pediatric end-stage kidney disease and provides pediatric kidney

    transplants through the Kidney Center’s Kidney Transplant Program. Next, the parties

    propose the Investor Protection Trust, which is a nonprofit organization devoted to

    investor education. The primary mission of this organization is to provide independent,

    objective information needed by consumers to make informed investment decisions.

    Finally, the parties propose the Legal Aid Foundation of Colorado, which promotes

    equal access to justice by raising funds to provide civil legal services for low-income

    people in Colorado.

           Regarding whether the cy pres beneficiary is related to the nature of plaintiffs’

    claims, Lead Plaintiffs submit that there are few, if any charitable organizations that are

    established to directly assist the members of the settlement class here, which is

    primarily comprised of large, sophisticated institutional investors such as John Hancock,

    Dimensional, Goldman Sachs, and JP Morgan. (Id. at 3.) However, the above-

    identified charitable organizations either support treatment for end-stage kidney disease

    to children in Colorado, support investor education in general, or provide free legal

    services to people in the state of Colorado, all of which are objectives that are indirectly

    related to Lead Plaintiffs’ claims. (Id.)

           Upon due consideration, the Court finds that any of the three suggested

                                                 13
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 14 of 15




    beneficiaries is appropriate. Lead Plaintiffs may choose the manner in which they

    allocate the balance of the settlement fund among the Children’s Hospital Colorado

    Foundation, the Investor Protection Trust, and the Legal Aid Foundation of Colorado.

    Given the nature and objectives of the lawsuit, the Court finds that the cy pres award is

    appropriate and the next best use of funds to provide an indirect class benefit for the

    class members.

                                V. REIMBURSEMENT AWARDS

           When considering the appropriateness of an incentive award for class

    representatives, the Court should consider: (1) the actions the class representative took

    to protect the interests of the class; (2) the degree to which the class has benefitted

    from those actions; and (3) the amount of time and effort the class representative

    expended in pursuing the litigation. See Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir.

    1998); Lucken Family Ltd. P’ship, LLLP v. Ultra Res., Inc., 2010 WL 5387559, at *6 (D.

    Colo. Dec. 22, 2010).

           The parties propose that Lead Plaintiffs will each receive $10,000 as an “award

    of reasonable costs and expenses (including lost wages) directly relating to the

    representation of the class”—awards that are specifically envisioned in the PSLRA and

    routinely awarded by courts nationwide. (ECF No. 108 at 20; ECF No. 107-1 at 53–54

    (detailing Lead Plaintiffs’ participation in this case).) See 15 U.S.C. § 78u-4(a)(4); In re

    DaVita Healthcare Partners, Inc. Deriv. Litig., 2015 WL 3582265, at *5 (D. Colo. June 5,

    2015) (finding $10,000 award “reasonable” considering plaintiff’s extensive participation

    in the case). Here, Lead Plaintiffs devoted considerable time and effort in actively

    supervising the litigation over a multi-year period, including by collecting and producing

                                                 14
Case 1:17-cv-00304-WJM-NRN Document 118 Filed 04/13/21 USDC Colorado Page 15 of 15




    numerous documents and responding to interrogatories; preparing for and attending

    their depositions; and participating in ongoing settlement discussions. (ECF No. 107-1

    at 53–54.) Further, Lead Plaintiffs have been fully committed to pursuing the interests

    of the settlement class and have actively and effectively complied with the many

    demands that arose during the litigation. The Court finds that their efforts warrant

    reimbursement.

           For the reasons explained above, the Court approves a reimbursement award of

    $10,000 for each of the Lead Plaintiffs.

                                        VI. CONCLUSION

    1.     Lead Plaintiffs’ Motion for Final Approval of Class Action Settlement and Plan of

    Allocation (ECF No. 107) is GRANTED;

    2.     The Settlement Agreement (ECF No. 103-1) is APPROVED; and

    3.     The Court SHALL RETAIN jurisdiction over the interpretation and implementation

    of the Settlement Agreement.



           Dated this 13th day of April, 2021.

                                                      BY THE COURT:



                                                      ______________________
                                                      William J. Martinez
                                                      United States District Judge




                                                 15
